Rudkin, J.
This was an action to quiet title. The only question in the case is the validity of the tax deed, issued by the city treasurer of the city of Seattle on the 12th day of January, 1905, pursuant to a tax sale made on the 26th day of July, 1892, for delinquent city taxes levied during the year 1891. The validity of the tax deed depends upon the authority of the city treasurer to issue the same at the time and under the circumstances stated, the plaintiffs contending that he had no such authority by reason of the provisions of the act of March 9, Laws 1893, page 167. The act cited provides, in general terms, that, from and after its passage, cities of the first class shall fix their tax rate by ordinance, the ordinance shall be certified to the county auditor, the county auditor shall extend the city taxes on the county rolls, and such taxes shall be collected by the city treasurer in the same manner as state and county taxes. But the act of 1893 is *532prospective in its terms. Nothing in its provisions, directly or indirectly, expressly or by implication, authorizes or empowers the county treasurer to issue tax deeds upon sales made prior to the passage of that act. On the contrary, section 7 of the act expressly provides that- “all delinquent taxes now or hereafter owing to any city not levied as provided in this act shall be collected and enforced in the manner provided by the charters of the respective cities by which the same were levied.” Taxes of the city of Seattle for the year 1891 were not levied under the provisions of the act of 1893, and therefore such taxes must be collected and enforced under the provisions of the city charter, and deeds must be executed by the city treasurer. The county treasurer has not even the semblance of authority to issue deeds in such cases.
The judgment of the court below is therefore reversed, and the cause is remanded with directions to ' dismiss the action.
Mount, Crow, and Dunbar, JJ., concur.
Hadley, C. J., and Fullerton, J., took no part.